Case 2:18-cv-03549-GRB-ST Document 214 Filed 10/02/20 Page 1 of 1 PageID #: 6254




 UNITED STATES DISTRICT COURT                                      CIVIL CONFERENCE
 EASTERN DISTRICT OF NEW YORK                                      Courtroom 940

 BEFORE: GARY R. BROWN                                             DATE: 10/2/2020
         U.S. DISTRICT JUDGE                                       TIME: 9:30 a.m. (7 hours)

                            CASE: Civil Cause for Bench Trial
                                   18cv03549
                        FLORES ET AL V. TOWN OF ISLIP ET AL

 APPEARANCES:          Plaintiff: Frederick Brewington, Randolph M. McLaughlin, Rachael
                       Schuman, Alexander Atkins
 .
                Defendant: Louis K. Fisher, Vincent Messina, Laura W. Sawyer, Jennifer
                Del Medico
                Hope Senzer Gabor, Michael J Petre
 COURT REPORTER: Paul Lombardi

 THE FOLLOWING RULINGS WERE MADE:



 X       Other: Parties appear by Video. Bench trial continues. Witnesses sworn, testimony
 heard, exhibits received into evidence. Bench trial continued to 10/5/20 at 9:30 am.
